    Case 2:20-cr-00102-MHT-JTA Document 69 Filed 10/30/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )        CRIMINAL ACTION NO.
   v.                                  )           2:20cr102-MHT
                                       )                (WO)
KEYIWAN RECHARD HUMPHREY               )


                                     ORDER

    This cause is before the court on the government’s

unopposed      oral    motion     to       continue,    as    made       on   the

record    during      the    status        conference   on        October     28,

2020.    For the reasons set forth below, the court finds

that jury selection and trial, now set for December 7,

2020, should be continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, United States v.

Stitzer,      785   F.2d     1506,     1516    (11th    Cir.       1986),     the

court    is   limited       by   the   requirements          of    the   Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
      Case 2:20-cr-00102-MHT-JTA Document 69 Filed 10/30/20 Page 2 of 4




      an   information   or  indictment   with   the
      commission of an offense shall commence within
      seventy days from the filing date (and making
      public) of the information or indictment, or
      from the date the defendant has appeared
      before a judicial officer of the court in
      which such charge is pending, whichever date
      last occurs."

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."         § 3161(h)(7)(A).             In    granting       such    a

continuance,       the     court     may    consider,      among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).                    The Act also

excludes from the 70-day period “delay resulting from

any     proceeding,        including       any      examinations,         to

determine the mental competency or physical capacity of

the defendant.”        § 3161(h)(1)(6).

                                     2
       Case 2:20-cr-00102-MHT-JTA Document 69 Filed 10/30/20 Page 3 of 4




       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Humphrey in a speedy trial.

Both     parties       are   awaiting        the   report   of     Robert    D.

Shaffer, a clinical psychologist, regarding Humphrey’s

competency        to    stand    trial.            The   full    report      is

necessary for both parties to prepare for trial and for

the court to determine the extent of the competency

concerns as to Humphrey and further investigate them.

There is no indication of a lack of due diligence on

counsel’s part as to the report.                         In addition, the

defense joined in the request for a trial continuance.

The court finds that a continuance of the trial is

necessary       in     order    to     allow       sufficient      time     for

Humphrey’s       competence       to    be     evaluated     and    for     the

parties to prepare for trial.

                                       ***

       Accordingly, it is ORDERED as follows:

       (1) The government’s oral motion to continue trial

(doc. no. 67), which the defense joined in, is granted.


                                        3
      Case 2:20-cr-00102-MHT-JTA Document 69 Filed 10/30/20 Page 4 of 4




      (2)   The    jury    selection      and    trial,    now     set    for

December 7, 2020, are reset for March 15, 2021, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United     States      Courthouse        Complex,     One    Church

Street, Montgomery, Alabama.

      The United States Magistrate Judge shall conduct a

pretrial conference prior to the March trial term.

      DONE, this the 30th day of October, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     4
